378 F.2d 52
Jerome ATILUS, Appellant,v.UNITED STATES of America, Appellee.
No. 24161.
United States Court of Appeals Fifth Circuit.
June 8, 1967.

Richard R. Booth, Miami, Fla., for appellant.
Michael J. Osman, Asst. U. S. Atty., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and WASHINGTON* and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial, without a hearing, of appellant's motion under Section 2255 and a supplement later filed in which he asserts numerous grounds for setting aside the judgment of conviction.


2
Although we find that many of the grounds asserted are statements of conclusion, without the allegation of any facts, on which a hearing would be required, there is one substantial allegation that there was a severe language barrier that made it impossible for the appellant to understand what the proceedings were during his trial. He alleged that there was a language barrier by virtue of his being Creole French in an English-speaking court. Judging from the allegations contained in his petition, it seems apparent that there was a sufficient allegation of his inability to comprehend the nature of the proceedings, notwithstanding there was a court interpreter present, to require a hearing in the Section 2255 court.


3
The case is therefore remanded to the trial court to permit a hearing on this issue. Of course, if appellant has any other grounds for relief as to which he can assert substantial facts, these matters should also be inquired of at the same hearing, once they are adequately raised.


4
The judgment is reversed and the case is remanded for further proceedings.



Notes:


*
 Senior Circuit Judge, D. C. Circuit, sitting by designation